DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1 and 9-14 are amended.
Claims 4, 6, and 14 are cancelled.
Claims 1-17 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11082005. 
	Although the claims at issue are not identical, they are not patentably distinct from each other, because the limitations recited in instant claims 1-17 are recited in claims 1-9 of U.S. Patent No. 11082005.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 10 recites “wherein the back cover is formed from a first material and the gasket is formed from a second material different from the first material” in lines 1-3, which is not supported by the specification or previously presented claims.  Appropriate correction is required.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the front and back glass covers” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the front cover and the back cover”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.	Claim 3 recites “the back glass cover” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the back cover”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “the rear cover” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the back cover”.  Appropriate correction is required.
	Claim 12 recites “the first material” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a first material”. All claims which depend on clam 12 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 13 recites “the hole” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the through hole”.   Appropriate correction is required.
	Claim 13 recites “the back cover assembly” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the recitation will be treated as if it recites “the back cover”.  Appropriate correction is required.
	Claim 14 recites “the crown portion” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the recitation will be treated as if it recites “a crown section”.  Appropriate correction is required.
	Claim 16 recites “the back cover assembly” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  All claims which depend on clam 16 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 16 recites “a back cover” in line 2.  It is unclear whether the claimed “a back cover” is identical to or a different feature from the claimed “a back cover” in claim 1.  All claims which depend on clam 16 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 16 recites “gasket” in line 2.  It is unclear whether the claimed “gasket” is identical to or a different feature from the claimed “gasket” in claim 1.  All claims which depend on clam 16 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 16 recites “the hole” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  All claims which depend on clam 16 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 16 recites “a first hole” in line 2.  It is unclear whether the claimed “a first hole” is identical to or a different feature from the claimed “a central hole” in claim 1.  All claims which depend on clam 16 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 16 recites “a second hole” in line 2.  It is unclear whether the claimed “a second hole” is identical to or a different feature from the claimed “a through hole” in claim 1.  All claims which depend on clam 16 are rejected by virtue of dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-8, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) in view of JOHNSON (US 20110308566 A1).
	Regarding claim 1, BACCINI teaches a photovoltaic roof tile module (see the photovoltaic panel, see Figs. 2, 5; The photovoltaic panel has a tile shape which can be used for roof), comprising at least:
a front cover (see the front glass 103 in Fig. 2 of BACCINI); 
a back cover defining a through hole (see the backsheet 101 with the through-hole & recessed seat 111); a plurality of photovoltaic structures (see the photovoltaic cells 120 in Fig. 2 of BACCINI) positioned between the front cover and the back cover (see Fig. 2 of BACCINI and the discussion above); and 
an internal circuit component (see the head ribbon 122 & terminal connection ribbon 123 in Fig. 2 of BACCINI) electrically coupled to the plurality of photovoltaic structures (see Fig. 2 of BACCINI), wherein the internal circuit component is positioned between the front and back glass covers (see Fig. 2 of BACCINI and the discussion above);
	Regarding the claimed “a gasket disposed within and filling the through hole, wherein the gasket defines a central hole extending through the gasket; a metallic plug filling the central hole and comprising a first surface and a second surface opposite the first surface; wherein the second surface of the metallic plug is exposed to surroundings external to the photovoltaic roof tile module”, BACCINI teaches a metallic plug (see the conductive element 130 including a pre-coated tinned metal strip on the surface in Fig. 2; [0076] In order to fix firmly said integrated conductive elements (130 a-d) in said recessed seats (111, 211) (FIGS. 2c, 3c) and complete the connections on the front side (114, 214) one can use known and conventional techniques such as contact welding and In an advantageous embodiment said conductive welding material instead of being introduced during the welding phase can be directly on the surface of the element itself to be welded being pre-coated, such as a tinned metal strip; Based on the disclosure, the conductive element comprises a metal) (see Fig. 2) and comprising a first surface (see the top surface of the conductive element 130) and a second surface opposite the first surface (see the bottom surface of the conductive element 130, which is opposite the top surface of the conductive element 130) (see Fig. 2), wherein the first surface of the metallic plug (see the top surface of the conductive element 130) is electrically coupled to the internal circuit component (see Fig. 2 of BACCINI), and wherein the second surface of the metallic plug (see the bottom surface of the conductive element 130) is exposed to surroundings external to the photovoltaic roof tile module (see Fig. 2 of BACCINI), but does not explicitly disclose the claimed “a gasket disposed within and filling the through hole, wherein the gasket defines a central hole extending through the gasket; filling the central hole”.  However, JOHNSON discloses the way of connecting photovoltaic modules, wherein Figs. 1-4 shows that the isolation seal 5 (corresponding to the claimed “a gasket”) is disposed within and filling the through hole and the isolation seal 5 defines a central hole extending through the isolation seal 5, and the connector (plug) 8 (corresponding to the claimed “a metallic plug”) fills the central hole, and discloses the isolation seal 5 also cushion the junction of the connector walls and the edges of the hole in the glass and this tight adhesion of the connector with the isolation seal to the edge of the hole 1 in the glass protects against flowing out of the lamination foil (EVA) from the inside of the module during the lamination process [0010].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the isolation seal as described above in the device of BACCINI as taught by JOHNSON, because the isolation seal cushion the junction of the connector walls and the edges of the hole and this tight adhesion of the connector with the isolation seal to the edge of the hole protects against flowing out of the lamination foil (EVA) from the inside of the module during the lamination process.
	Therefore, modified BACCINI discloses a gasket (see the isolation seal) disposed within and filling the through hole, wherein the gasket defines a central hole extending through the gasket; a metallic plug (see the conductive element 130 including a pre-coated tinned metal strip on the surface) filling the central hole and comprising a first surface and a second surface opposite the first surface (see the discussion above), wherein the first surface of the metallic plug (see the top surface of the conductive element 130) is electrically coupled to the internal circuit component (see Fig. 2 of BACCINI), and wherein the second surface of the metallic plug (see the bottom surface of the conductive element 130) is exposed to surroundings external to the photovoltaic roof tile module (see Fig. 2 of BACCINI).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	BACCINI teaches the first surface of the metallic plug is in direct contact with the internal circuit component (see the rejection of claim 1 and Fig. 2).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.	
	Regarding the claimed “wherein the metallic plug is configured in such a way that a portion of the metallic plug is slightly larger than the central hole, thus preventing the metallic plug from slipping through the central hole”, BACCINI teaches the metallic plug, but does not explicitly discloses the claimed feature.  However, JOHNSON discloses the connectors 8, 13 have a flange 7 which is placed under the glass 2, constituting an additional strengthening of the whole junction [0010], wherein the flange is slightly larger than the central hole and provides the claimed function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the flange to the conductive element in the device of modified BACCINI as taught by JOHNSON, because the flange provides an additional strengthening of the whole junction. 

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.	
	BACCINI teaches a junction box attached to the back cover, wherein the junction box (see the junction box 141) covers the through hole (see Fig. 2) and includes a lead wire (see the spring conductive elements 144) coupled to the second surface of the metallic plug (see the rejection of claim 1 and Fig. 2).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the back cover is formed from a first material and the gasket is formed from a second material different from the first material”, based on the Broadest Reasonable Interpretation of the limitation “formed from”, the original material(s) could be changed chemically and/or physically and the final product does not necessarily include the original material(s) after the process of “formed from”, and the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	BACCINI teaches a layer of encapsulant (see the encapsulating layer 102) disposed between the front cover and the back cover (see Fig. 2).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	BACCINI teaches the first material is glass (see glass material of the front glass 103).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	BACCINI teaches the metallic plug comprises a crown section that includes the first surface (see the pre-coated tinned metal strip on the surface in the conductive element 130 including a pre-coated tinned metal strip on the surface, which includes the first surface) and wherein a diameter of the crown section is greater than a diameter of the hole defined by the back cover assembly (Since the diameter of the conductive element 130 is greater than the diameter of the through-hole, the diameter of the pre-coated tinned metal strip on the surface is greater than the diameter of the through-hole) (see rejection of claims 1, 12 and Fig. 2).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 12.
	Modified BACCINI teaches a body portion of the metallic plug that is disposed within the central hole defined by the back cover assembly has a smaller diameter than the crown portion (The body of the conductive element 130 is disposed within the central hole and has a smaller diameter than the pre-coated tinned metal strip on the surface) (see the rejection of claim 1 and Fig. 2 of BACCINI).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1.
	Modified BACCINI teaches the back cover assembly comprises a back cover and gasket, wherein the hole is a first hole and is defined by the gasket and wherein the gasket is disposed within a second hole defined by the back cover (see the rejection of claim 1; see the backsheet 101 with the through-hole & recessed seat 111, the isolation seal with the central hole).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) in view of JOHNSON (US 20110308566 A1) as applied to claim 1 above, further in view of MORAD (US 20150349145 A1, Provided by IDS).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein a respective photovoltaic structure comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of photovoltaic structures are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby forming a cascaded string that comprises the plurality of photovoltaic structures coupled to each other in series”, BACCINI teaches a respective photovoltaic structure (see the rejection of claim 1), but does not explicitly disclose the claimed feature.  However, MORAD discloses a high efficiency configuration for a solar cell module (see Abstract and Figs. 1-4), and teaches a respective photovoltaic structure (see the solar cell 10) comprises a first edge busbar (see the bus bar 15) positioned near an edge of a first surface (see Fig. 2) and a second edge busbar (see the bus bar 25) positioned near an opposite edge of a second surface (see Fig. 2), and wherein the plurality of photovoltaic structures (see the solar cells 10) are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby forming a cascaded string that comprises the plurality of photovoltaic structures coupled to each other in series (see Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of solar cells in the device of modified BACCINI so as to have a cascaded string with the plurality of photovoltaic structures as described above as taught by MORAD, because the configuration provides a high efficiency and because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Modified BACCINI teaches the internal circuit component comprises one of: a standalone metallic strip electrically coupled to an edge busbar of the cascaded string; or a metallic strip pre-laid onto an interior surface of the back cover (The head ribbon 122 & terminal connection ribbon 123 in Fig. 2 of BACCINI is considered to be a standalone metallic strip electrically coupled to an edge busbar of the cascaded string or a metallic strip pre-laid onto an interior surface of the back cover, see Fig. 2 of BACCINI and the rejections of claims 1, 2; For the electrical connection, the head ribbon 122 & terminal connection ribbon is necessarily required to comprise a metal; Regarding the recitation "pre-laid", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) in view of JOHNSON (US 20110308566 A1) as applied to claim 1 above, further in view of MOSLEHI I (US 20160013335 A1, Provided by IDS).
	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the second surface of the metallic plug is flush with an exterior surface of the back cover”, BACCINI teaches the second surface of the metallic plug (see the rejection of claim 1) and an exterior surface of the back cover (see the bottom surface of the backsheet 101) (see the rejection of claim 1), but does not explicitly disclose the claimed “flush”.  However, MOSLEHI I discloses fabrication methods and structures relating to backplanes for back contact solar cells, wherein Fig. 3 shows backplane with through holes 80, wherein the electrodes 82, 84 are flush with an exterior surface of the backplane (see Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive element in the device of BACCINI so that the bottom surface of the conductive element is flush with the bottom surface of the backsheet as taught by MOSLEHI I, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) in view of JOHNSON (US 20110308566 A1) as applied to claim 5 above, further in view of CARLSON (US 20180366597 A1, Provided by IDS).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 5.
	Regarding the claimed “wherein the first surface of the metallic plug is textured to ensure a sufficient contact area between the first surface of the metallic plug and the internal circuit component”, BACCINI teaches the first surface of the metallic plug (see the rejection of claims 1, 5), but does not explicitly disclose the claimed feature.  However, CARLSON discloses a solar cell, wherein a surface of a metal foil may provide a texture that allows for improved electrical connection using a bonding layer (see [0145], Fig. 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the conductive element in the device of BACCINI so as to have a texture as taught by CARLSON, because a texture allows for improved electrical connection.  The texture has a capability of the function required in the claim 6.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) in view of JOHNSON (US 20110308566 A1) as applied to claim 12 above, further in view of CARLSON (US 20180366597 A1, Provided by IDS).
	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 12.
	Regarding the claimed “wherein the first surface is textured with grooves and ridges to enhance a reliability of a metal-to-metal contact between the metallic plug and the internal circuit component”, BACCINI teaches the first surface of the metallic plug (see the rejection of claims 1, 12), but does not explicitly disclose the claimed feature.  However, CARLSON discloses a solar cell, wherein a surface of a metal foil may provide a texture that allows for improved electrical connection using a bonding layer (see [0145], Fig. 15), wherein the surface of a metal foil in Fig. 15 is textured with grooves and ridges (see Fig. 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the conductive element in the device of BACCINI so as to have a texture with grooves and ridges as taught by CARLSON, because a texture allows for improved electrical connection.  The texture has a capability of the function required in the claim 15.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BACCINI (US 20160300968 A1, Provided by IDS) in view of in view of JOHNSON (US 20110308566 A1) as applied to claims 1 and 16, respectively, above, further in view of HOME DEPOT (Commercial Electric Coaxial Cable Feed-Through Bushing).
	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a layer of encapsulant disposed between the front cover and the back cover, wherein the gasket comprises a lip that extends radially outward from an end of the gasket into an area between the front cover and the rear cover to prevent a portion of the layer of encapsulant from flowing into the through hole”, modified BACCINI teaches a layer of encapsulant (see the encapsulating layer 102) disposed between the front cover and the back cover (see Fig. 2 of BACCINI) and the gasket (see the isolation seal) (see the rejection of claim 1), but does not explicitly disclose the claimed “a lip that extends radially outward from an end of the gasket into an area between the front cover and the rear cover to prevent a portion of the layer of encapsulant from flowing into the through hole”.  However, HOME DEPOT discloses a commercial electric coaxial cable feed-through bushing, wherein the picture shows that the bushing (correspond to the claimed “gasket”) comprises a lip that extends radially outward from an end of the bushing, wherein the lip has a capability of the function (see the picture).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the isolation seal so as to have a lip that extends radially outward from an end of the isolation seal in modified BACCINI as taught by HOME DEPOT, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  It would have been obvious to choose the location of the lip of the isolation seal so as to be located inside the backsheet (between the front glass and the backsheet) from a finite number of identified, predictable solutions for the location of the lip, i.e., one is inside the backsheet (between the front glass and the backsheet) and the other is outside the backsheet.  See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 16.
	Regarding the claimed “wherein the gasket comprises a cylindrical body and a base, wherein the base has a larger diameter than the cylindrical body”, modified BACCINI teaches the gasket comprises a cylindrical body (see the rejection of claims 1, 16 and Fig. 3 of WATTS), but does not explicitly disclose the claimed “a base, wherein the base has a larger diameter than the cylindrical body”.  However, HOME DEPOT discloses a commercial electric coaxial cable feed-through bushing, wherein the picture shows that the bushing comprises a cylindrical body and a base, wherein the base has a larger diameter than the cylindrical body (see the picture).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the sealant materials so as to have a cylindrical body and a base, wherein the base has a larger diameter than the cylindrical body, in modified BACCINI as taught by HOME DEPOT, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).


Response to Arguments
	Applicant's arguments filed on 10/10/2022 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P6-P7, is not persuasive.
	JOHNSON discloses an isolation seal and modified BACCINI in view of JOHNSON teaches all limitations required by the amended claim 1 (see the full discussion of the rejection of claim 1). 
	Regarding the claim 9, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 9 in P7-P8, is not persuasive.
	JOHNSON discloses an isolation seal and HOME DEPOT teaches the lip.  Modified BACCINI in view of JOHNSON and HOME DEPOT teaches all limitations required by the amended claim 9 (see the full discussion of the rejection of claim 9).  The isolation seal with the lip has a capability of the function required by the amended claim 9.  Regarding the Applicant’s argument “While the device shown in the Home Depot reference has similarities in shape to the shape of the gasket being claimed in claim 9, it is not obvious how a person of ordinary skill in the art would form the shape described by simply spraying sealant into a hole. The bushing described in Home Depot is most likely injection molded, so it's not clear how one would form a base for a bushing using a spray on sealant”, the claimed invention requires the product of “the gasket with a lip”, but does not requires the method how to fabricate it. The modification of the shape of the isolation seal so as to have a lip that extends radially outward from an end of the isolation seal would have been obvious absent persuasive evidence that the particular configuration is significant.
	
Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726